Citation Nr: 0533186	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-34 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's application to reopen a 
previously denied claim for service connection for bilateral 
hearing loss, and denied his claims for service connection 
for a back condition (lumbar strain and degenerative 
arthritis of the cervical spine), and a skin disorder, to 
include as due to exposure to Agent Orange.  In August 2004, 
the veteran testified before the Board at a hearing that was 
held at the RO.

The issue of service connection for a skin disorder, to 
include as due to exposure to Agent Orange, is addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The claim for service connection for bilateral hearing 
loss was previously denied in an August 1990 rating decision; 
the veteran did not appeal that decision.

3.  Evidence received since the August 1990 decision relating 
to service connection for bilateral hearing loss is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim.

4.  The veteran's current back condition (lumbar strain and 
degenerative arthritis of the cervical spine) first 
manifested many years after service and is not related to his 
service or any aspect thereof.


CONCLUSIONS OF LAW

1.  The August 1990 RO decision that denied service 
connection for bilateral hearing loss is final and new and 
material evidence has not been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2005).

2.  The veteran's current back condition (lumbar strain and 
degenerative arthritis of the cervical spine) was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in August 1990, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2005).  Thus, the August 1990 decision is final because the 
veteran did not file a timely appeal from it.

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in March 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, post-service medical records, and the veteran's own 
statements.  The RO found that there was no evidence of 
hearing loss (for VA compensation purposes) at separation or 
related to active service, and the claim was denied.  

After the denial of his claim for service connection for 
bilateral hearing loss, the veteran sought to reopen the 
claim in March 2002.  The Board finds that the evidence 
received since the last final Board decision is cumulative of 
other evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.

In support of his application to reopen his claim for service 
connection for bilateral hearing loss, the veteran submitted 
annual reports of audiological testing from Branch Medical 
Clinic dated from March 1993 through September 1993, which 
demonstrate that he has severe bilateral hearing loss, but 
which do not relate his current hearing loss with his active 
service.  Rather, they appear to indicate that the reason for 
the veteran's annual testing was occupational noise exposure, 
and that his hearing loss was consistent with exposure to 
high levels of noise.  At any rate, no mention of noise 
exposure during service is made in any of these records.  The 
veteran also submitted personal statements, in writing and in 
testimony, relating his current hearing loss to his service.

The Board finds that while the Branch Medical Clinic 
treatment records are new, in the sense that they have not 
previously been considered, they are not material, as they do 
not relate his current hearing loss to his service.  
Therefore, they do not establish a fact necessary to 
substantiate the claim, and the claim cannot be reopened on 
the basis of this evidence.  See 38 C.F.R. § 3.156(a).  
Similarly, while the veteran's statements are new, in the 
sense they were not before agency decision makers in August 
1990, they are not material, for they are mainly cumulative 
of statements previously recorded at the time of the August 
1990 RO decision.  As he has not made any new factual 
allegations relating his current hearing loss to his service; 
those statements are not material.  Moreover, as a layperson 
without ostensible medical expertise, the veteran is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, these records 
and statements are cumulative and do not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  

Although the veteran has submitted evidence that was not 
before the RO in August 1990, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  Thus, the claim for service 
connection for bilateral hearing loss is not reopened and the 
benefits sought on appeal remain denied.  

Service Connection

The veteran contends that he is entitled to service 
connection for back conditions that have been diagnosed as 
lumbar strain and degenerative arthritis of the cervical 
spine.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

Service medical records in this case are negative for 
complaints of back pain.  The Board notes that the veteran 
has stated, in writing and in testimony, that he 
misunderstood an injury to his lower back to be an injury to 
his hip, and that his service medical records would 
accordingly reflect complaints regarding an injured hip 
rather than the back.  However, his service medical records 
are also negative for complaints of hip pain.  The Board 
therefore finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current back condition.  38 C.F.R. § 3.303(b).  The veteran 
has stated, in writing and in testimony, that he first sought 
treatment for his back from the Meritt Clinic in 
approximately 1978.  Treatment records dated from December 
1968 through March 1994, however, do not reflect treatment 
for any back problems until April 1983, when the veteran was 
treated for cervical muscle strain.  The veteran was treated 
for lumbar strain approximately one year later, in April 
1984.  Records pertaining to the veteran submitted by Phoebe 
Family Medical Center and Miller County Medical Center range 
in date from December 1968 to April 1999.  The records dated 
from December 1968 to March 1994 duplicate those submitted by 
the Meritt Clinic.  Thus, there are no records which reflect 
treatment for back problems dated prior to April 1983, 
approximately 15 years after separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a direct 
medical nexus between military service and the veteran's 
current lumbar and cervical spine conditions.  

The veteran contends that his current back condition is 
related to his active service.  However, as a layman, he has 
no competence to give a medical opinion, diagnosis, or 
etiology of a disorder.  See Bostain, 11 Vet. App. at 127.  
While the veteran can describe symptoms (including worsening 
of symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to a particular 
circumstance, such as any in-service injury.  

In the present case, the weight of the medical evidence 
indicates that the veteran's back condition began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June and December 
2002 and March 2003; a rating decision in July 2002, and a 
statement of the case in October 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  When the veteran 
indicated that his service medical records may be incomplete, 
extensive efforts were made by VA to locate and obtain those 
records.  All possible resources have been exhausted and 
nothing further in this regard is required.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.

Service connection for a back condition is denied.


REMAND

It appears additional VA records pertaining to the claimed 
skin condition are outstanding.  At his August 2004 hearing, 
the veteran stated that he was currently receiving VA 
treatment for his skin disorders.  At the time of the July 
2002 rating decision, the veteran had not previously sought 
VA treatment for his skin problems.  Because these treatment 
records may be useful in deciding the veteran's claim for 
service connection, these records are relevant and should be 
obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

At his August 2004 hearing, the veteran also indicated that 
he was currently receiving private treatment for his skin 
disorders.  Because VA is on notice that there are additional 
records that may be applicable to the veteran's claim, these 
records should be obtained.  If possible, the veteran himself 
is asked to obtain these records and submit them to the VA in 
order to expedite the process.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

A review of the veteran's service medical records shows that 
he received treatment for a rash on his waist and legs in 
June 1967.  The remainder of his service medical records are 
negative for any treatment of a skin disorder; the veteran 
did not complain of skin problems on separation from service 
in October 1968, and physical examination of the skin 
revealed no abnormalities.  Post-service private medical 
records show frequent treatment for skin problems beginning 
in March 1973, when the veteran was diagnosed with an 
infected cyst, and dated through October 2001.  Since 
September 1978, he has been variously diagnosed with skin 
disorders including contact dermatitis, allergic reactions, 
plantar fasciitis, scaly actinic keratosis, solar keratosis 
and squamous cell carcinoma.  

In support of his claim, the veteran submitted a June 2002 
statement written by Wilton B. Reynolds, M.D., the veteran's 
private treating physician.  In this letter, Dr. Reynolds 
stated that the veteran's exposure to hazardous chemicals 
could be a contributing factor to his numerous squamous cell 
carcinomas.  The Board notes that the veteran has reported 
that he was not exposed to hazardous chemicals, 
occupationally or otherwise, following his separation from 
service.  Rather, he claims that he was exposed to Agent 
Orange or other herbicides while serving in Vietnam.  

The Board notes that a veteran who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  As noted above, the veteran in 
this case served on active duty from October 1966 to October 
1968, during which time he was stationed in Vietnam.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.

Given that the veteran received treatment for a skin 
condition in service, he is currently receiving treatment for 
multiple skin problems, is presumed to have been exposed to 
herbicide agents during service in Vietnam, and his private 
physician has stated that exposure to hazardous chemicals 
could be related to his current disorders, the Board finds 
that an examination and etiological opinion are necessary in 
order to fairly decide the merits of his claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that veteran's claim for service connection 
in this regard has been styled as "entitlement to service 
connection for squamous cell carcinoma, secondary to Agent 
Orange exposure."  However, based upon the veteran's 
statements in writing and in testimony, it appears to the 
Board that the veteran is actually claiming service 
connection for his various skin disorders, to include as due 
to exposure to hazardous chemicals in service.  Therefore, 
the examiner should take into consideration whether any of 
the veteran's current skin conditions are etiologically-
related to his service, to include exposure to herbicide 
agents in service.

Accordingly, this case will be REMANDED for the following 
actions:

1.  Ask the veteran to identify the VA 
facilities where he is treated for skin 
problems, and please make an attempt 
and obtain such VA treatment records.  

Ask the veteran to identify all private 
physicians and/or health care providers 
who have treated him for skin problems.  
Please make an attempt and obtain all 
relevant records that are not already 
associated in the claims folder.  

2.  After completion of the foregoing, 
schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
his current skin conditions.  The 
claims folders, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies must also be 
conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
skin condition is etiologically related 
to the veteran's active military 
service, to include as due to exposure 
to herbicide agents.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a skin 
condition, to include as due to 
exposure to Agent Orange.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


